COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-358-CR
 
TIMEA TRE LYNN JOHNSON    
                                                     APPELLANT
V.
THE STATE OF TEXAS                                                                    
STATE
------------
FROM THE 213TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
        In
November 1999, a jury convicted appellant Timea Tre Lynn Johnson of aggravated
robbery with a deadly weapon and assessed punishment at ten years' imprisonment,
probated for ten years, and a $10,000 fine. On August 20, 2002, pursuant to the
State's petition to revoke, the trial court revoked appellant's community
supervision and sentenced her to ten years' imprisonment. Appellant appeals from
the trial court's judgment revoking her community supervision.
        In
two points, appellant argues that there is no evidence to prove that she
committed theft, as alleged in paragraph one of the petition to revoke, and that
the trial court abused its discretion by revoking her community supervision.
Appellant pleaded true, however, to paragraph three of the petition to revoke,
which alleged that she failed to complete an education program as directed by
her supervision officer. The trial court found this allegation true. Because
appellant's plea of true to any one of the allegations, standing alone, is
sufficient to support the revocation of community supervision, we overrule
appellant's first point. See Moses v. State, 590 S.W.2d
469, 470 (Tex. Crim. App. [Panel Op.] 1979). Because of our ruling on point one,
we need not address appellant's second point. See Tex. R.
App. P. 47.1.
        We
affirm the trial court's judgment.
 
   
                                                        SAM
J. DAY
   
                                                        JUSTICE
 
PANEL A: CAYCE, C.J.; DAY and HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 19, 2003

1. See Tex. R. App. P. 47.4.